Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.  

Applicant’s election without traverse of Group I that read on (A) antigen binding-domain comprising a VH of SEQ ID NO: 30 and a VL of SEQ ID NO: 50 that compete for binding to CD137 with an antibody comprising a VH sequence having the amino acid sequence of SEQ ID NO: 30 and a VL sequence having the amino acid sequence of SEQ ID NO: 51, (B) a combination of amino acids and Kabat numbering positions in the HVR-H3 of SEQ ID NO: 92; wherein Ala at amino acid position 98; Ser at amino acid position 99; Ala at amino acid position 100; Ser at amino acid position 100a; Thr at amino acid position 100b; Val at amino acid position 100c; Leu at amino acid position 100d; Pro at amino acid position 100e; Ala at amino acid position 100f; and Phe at amino acid position 100g in claim 8, and (C) an antigen-binding molecule comprising a VH of SEQ ID NO: 30 and a VL of SEQ ID NO: 51 as the combination of VH and VL sequence in claim 9, in the reply filed on April 20, 2022 is acknowledged.

Claims 11-20 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-10, drawn to an antigen-binding molecule that read on (A) antigen binding-domain comprising a VH of SEQ ID NO: 30 and a VL of SEQ ID NO: 50 that compete for binding to CD137 with an antibody comprising a VH sequence having the amino acid sequence of SEQ ID NO: 30 and a VL sequence having the amino acid sequence of SEQ ID NO: 51, (B) a combination of amino acids and Kabat numbering positions in the HVR-H3 of SEQ ID NO: 92; wherein Ala at amino acid position 98; Ser at amino acid position 99; Ala at amino acid position 100; Ser at amino acid position 100a; Thr at amino acid position 100b; Val at amino acid position 100c; Leu at amino acid position 100d; Pro at amino acid position 100e; Ala at amino acid position 100f; and Phe at amino acid position 100g in claim 8, and (C) an antigen-binding molecule comprising a VH of SEQ ID NO: 30 and a VL of SEQ ID NO: 51 as the combination of VH and VL sequence in claim 9, are being acted upon in this Office Action.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 20, 2022, September 28, 2021, March 24, 2021, Oct 29, 2020 and July 22, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on June 3, 2020 are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Objection
Claim 5 is objected to because of the following informalities:  The “Fc gamma R” should have been “Fc gamma receptor”.  
Claim 6 is objected to because of the following informalities: the claim uses theabbreviation PBMC without first defining it. To clarify the claim, applicant should first spell out thefull term before using an abbreviation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “Fc gamma R” is indefinite or ambiguous because it is unclear which Fc gamma receptor is being reduced upon binding of the Fc to its receptor as there are more than one Fc gamma receptors as evidenced in the specification paragraphs [0003] and [0083].  As such, the claim does not clearly set forth the metes and bounds of the subject matter that Applicant regards as the invention and to permit the skilled artisan to know or determine infringing subject matter See MPEP § 2173.05(c).

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 1 encompasses any antigen-binding molecule comprising
an antibody variable region that is capable of binding to any CD3 and any CD137, but does not bind to CD3 and CD 137 at the same time; and
any variable region binding to a third antigen different from CD3 and CD137.
Claim 2 encompasses the antigen-binding molecule of claim 1, wherein the third antigen is any molecule specifically expressed in any cancer tissue.
Claim 3 encompasses the antigen-binding molecule of claim 1, wherein the variable region that does not bind to CD3 and CD137 at the same time is a variable region that does not bind to CD3 and CD 137, each expressed on a different cell, at the same time.
Claim 4 encompasses the antigen-binding molecule of any one of claim 1, further comprising an antibody Fc region.
Claim 5 encompasses the antigen-binding molecule of claim 4, wherein the Fc region is an Fc region having reduced binding activity against any Fc gamma R as compared with the Fc region of a naturally occurring human IgG1 antibody. 
Claim 7 encompasses the antigen-binding molecule of claim 1, which competes for binding to CD137 with an antibody selected from the group consisting of:
(a) an antibody comprising a VH sequence having the amino acid sequence of SEQ ID NO: 30 and a VL sequence having the amino acid sequence of SEQ ID NO: 51,
(b) an antibody comprising a VH sequence having the amino acid sequence of SEQ ID NO: 46 and a VL sequence having the amino acid sequence of SEQ ID NO: 53,
(c) an antibody comprising a VH sequence having the amino acid sequence of SEQ ID NO: 40 and a VL sequence having the amino acid sequence of SEQ ID NO: 56,
(d) an antibody comprising a VH sequence having the amino acid sequence of SEQ ID NO: 30 and a VL sequence having the amino acid sequence of SEQ ID NO: 58, and
(e) an antibody comprising a VH sequence having the amino acid sequence of SEQ ID NO: 40 and a VL sequence having the amino acid sequence of SEQ ID NO: 61.
Claim 8 encompasses the antigen-binding molecule of claim 1, comprising an amino acid sequence resulting from introducing alteration of one or more amino acids amino acid into an alteration at one or more positions in a template sequence consisting of a heavy chain variable domain sequence described in SEQ ID NO: 92 and/or a light chain variable domain sequence described in SEQ ID NO: 93, wherein the one or more amino acids comprise at least one amino acid at least one of the one or more positions is selected from the following positions:
H chain: 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 99, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g (Kabat numbering); and
L chain: 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96 (Kabat numbering),
wherein the HVR-H3 of the altered heavy chain variable domain sequence comprises, at one or more of the following positions, one of the amino acids indicated for that position (all positions by Kabat numbering) at least one amino acid selected from:
Ala, Pro, Ser, Arg, His or Thr at amino acid position 98;
Ala, Ser, Thr, Gln, His or Leu at amino acid position 99;
Tyr, Ala, Ser, Pro or Phe at amino acid position 100;
Tyr, Val, Ser, Leu or Gly at amino acid position 100a;
Asp, Ser, Thr, Leu, Gly or Tyr at amino acid position 100b;
Val, Leu, Phe, Gly, His or Ala at amino acid position 100c;
Leu, Phe, Ile or Tyr at amino acid position 100d;
Gly, Pro, Tyr, Gln, Ser or Phe at amino acid position 100e;
Tyr, Ala, Gly, Ser or Lys at amino acid position 100f;
Gly, Tyr, Phe or Val at amino acid position 100g (Kabat numbering).
Claim 10 encompasses a pharmaceutical composition comprising the antigen-binding molecule according to claim 1 and a pharmaceutically acceptable carrier.
Regarding the number of species of antigen-binding molecule, the specification discloses a trifunctional IgG antibody comprising a Fab that binds to just GPC3 on tumor cell and a dual binding Fab that binds to just human CD3 epsilon and human CD137, see Fig. 1, 33-34.  The Dual-Fab antibody H183:072 that binds to human CD3 epsilon and human CD137 comprises heavy chain SEQ ID NO: 30 and light chain SEQ ID NO: 51.  The dual-Fab antibody induces IL-2 from T cells, see Fig. Example 12, Table 20.   Neither anti-CD137(B), not anti-CD3 epsilon antibody (CE115) alone could result in induction of IL-2 from T cells.  
However, the description of a limited species of trifunctional IgG antibody that binds to just human CD3 and CD137 and GPC3 is not representative of the entire genus because the genus is highly variable comprising different heavy and light chains comprising six different CDRs.   When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The terms “CD3” and “CD137” encompass any CD3 and any CD137 from other mammalian species such as dog, cat, mouse, rat, etc.  The specification discloses antibody that binds to just human CD3 epsilon and human CD137. 
Regarding “third antigen different from CD3 and CD137”, the specification discloses just GPC3 from cancer cell. 
Regarding variable region binding to the undisclosed third antigen different from CD3 and CD137 such as any molecule specifically expressed in any cancer tissue, the specification does not describe the structure, e.g., amino acid sequence of the heavy and light chain variable region that correlate with binding to all undisclosed third antigen different from CD3 and CD137 or all molecule specifically expressed in any cancer tissue.   Likewise, the specification does not describe the structure, e.g., amino acid sequence of the heavy and light chain variable region that correlate with binding to all CD3 and all CD137 (4-1BB), at the same time or binding to the CD3 and CD137 expressed on a different cell, at the same time.  
Regarding claim 6, the specification does not describe the structure, e.g., amino acid sequence of the heavy and light chain variable region that correlate with the binding to extracellular domain of all CD3 epsilon comprising the amino acid sequence of SEQ ID NO: 91, or having agonist activity against all CD137 or induces CD3 activation of any T cell against any cell expressing the molecule of the third antigen but not induce CD3 activation of any T cell against a cell expressing any CD137 and/or does not induce cytokine release from PBMC in the absence of a cell expressing the molecule of the third antigen.  
Furthermore, the specification does not describe the structure common to members of the genus of antigen-binding molecule, sufficient to show possession of the claimed genus.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus of antigen-binding molecule.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al (J Mol Biol. 334(1): 103-118, 2003; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
In this case, the structures, e.g., the heavy and light chain variable domains of the antibody variable region or the six CDRs of the antibody that is capable of binding to all CD3 and all CD137 and third antigen different from CD3 and CD137 are not adequately described, other than the dual Fab which competes for binding to human CD137 with an antibody as set forth in claim 7 and 9.
Furthermore, even minor changes in the amino acid sequences of the heavy and light variable regions, may affect antigen-binding or effector function.
For example, Piche-Nicholas et al (MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Regarding Fc region having reduced binding activity against Fc gamma R (claim 5), the specification discloses substituting Alanine (Ala) for the amino acids at positions 234, 235 and 297 (EU numbering) to reduce the Fc gamma binding, see p. 142.
However, the specification does not teach which random substitution, deletion, addition or a combination thereof within the full-length Fc region is effective to reduce binding activity against all Fc gamma receptors, e.g., human FcγRI, FcγRIIa, FcγRIIb, FcγRIIIa, FcγRIIIb.  
Regarding claim 10, since the antigen-binding molecule is not adequately describe, it follows that any pharmaceutical composition comprising the undisclosed antigen-binding molecule and a pharmaceutically acceptable carrier is not described.  There are no in vivo working examples.  It is unpredictable which antigen-binding molecule is effective as a pharmaceutical composition for treating which disease.  Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
In light of the number of representative number of species provided and in light of the lack of structural features common to the members of the genus, one skilled in the art would not recognize that applicant was in possession of the genus of antibodies that bind to residues 175 to 189 of SEQ ID NO: 1 or further comprises any amino acid residues from amino acid residues 62 to 85 of SEQ ID NO: 1 or conjugate thereof or fusion thereof for treating any cancer in any subject.  
Therefore, only (1) a Dual-Fab antibody comprises a heavy chain (VH) sequence and a light chain (VL) sequence that binds to human CD3 epsilon and human CD137, but does not bind to said CD3 and said CD137 at the same time as set forth in claims 7 and 9,  (2) a trifunctional IgG antibody that binds to human CD3 and human CD137 and human GPC3 comprising a VHA1, a VLA1, a VHA2, a VLA2, a VHB and a VLB wherein the VHA1, VLA1, VHA2, VLA2, VHB and VLB comprising the amino acid sequences of SEQ ID NO: 85-90, respectively, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claims 11-6, 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a Dual-Fab antibody comprises a heavy chain (VH) sequence and a light chain (VL) sequence that binds to human CD3 epsilon and human CD137, but does not bind to said CD3 and said CD137 at the same time as set forth in claims 7 and 9,  (2) a trifunctional IgG antibody that binds to human CD3 and human CD137 and human GPC3 comprising a VHA1, a VLA1, a VHA2, a VLA2, a VHB and a VLB wherein the VHA1, VLA1, VHA2, VLA2, VHB and VLB comprising the amino acid sequences of SEQ ID NO: 85-90, respectively, does not reasonably provide enablement for an antigen-binding molecule as set forth in claims 11-6, 8 and 10 as a pharmaceutical composition for treating any disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 encompasses any antigen-binding molecule comprising
an antibody variable region that is capable of binding to any CD3 and any CD137, but does not bind to CD3 and CD 137 at the same time; and
any variable region binding to a third antigen different from CD3 and CD137.
Claim 2 encompasses the antigen-binding molecule of claim 1, wherein the third antigen is any molecule specifically expressed in any cancer tissue.
Claim 3 encompasses the antigen-binding molecule of claim 1, wherein the variable region that does not bind to CD3 and CD137 at the same time is a variable region that does not bind to CD3 and CD 137, each expressed on a different cell, at the same time.
Claim 4 encompasses the antigen-binding molecule of any one of claim 1, further comprising an antibody Fc region.
Claim 5 encompasses the antigen-binding molecule of claim 4, wherein the Fc region is an Fc region having reduced binding activity against any Fc gamma R as compared with the Fc region of a naturally occurring human IgG1 antibody. 
Claim 7 encompasses the antigen-binding molecule of claim 1, which competes for binding to CD137 with an antibody selected from the group consisting of:
(a) an antibody comprising a VH sequence having the amino acid sequence of SEQ ID NO: 30 and a VL sequence having the amino acid sequence of SEQ ID NO: 51,
(b) an antibody comprising a VH sequence having the amino acid sequence of SEQ ID NO: 46 and a VL sequence having the amino acid sequence of SEQ ID NO: 53,
(c) an antibody comprising a VH sequence having the amino acid sequence of SEQ ID NO: 40 and a VL sequence having the amino acid sequence of SEQ ID NO: 56,
(d) an antibody comprising a VH sequence having the amino acid sequence of SEQ ID NO: 30 and a VL sequence having the amino acid sequence of SEQ ID NO: 58, and
(e) an antibody comprising a VH sequence having the amino acid sequence of SEQ ID NO: 40 and a VL sequence having the amino acid sequence of SEQ ID NO: 61.
Claim 8 encompasses the antigen-binding molecule of claim 1, comprising an amino acid sequence resulting from introducing alteration of one or more amino acids amino acid into an alteration at one or more positions in a template sequence consisting of a heavy chain variable domain sequence described in SEQ ID NO: 92 and/or a light chain variable domain sequence described in SEQ ID NO: 93, wherein the one or more amino acids comprise at least one amino acid at least one of the one or more positions is selected from the following positions:
H chain: 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 99, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g (Kabat numbering); and
L chain: 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96 (Kabat numbering),
wherein the HVR-H3 of the altered heavy chain variable domain sequence comprises, at one or more of the following positions, one of the amino acids indicated for that position (all positions by Kabat numbering) at least one amino acid selected from:
Ala, Pro, Ser, Arg, His or Thr at amino acid position 98;
Ala, Ser, Thr, Gln, His or Leu at amino acid position 99;
Tyr, Ala, Ser, Pro or Phe at amino acid position 100;
Tyr, Val, Ser, Leu or Gly at amino acid position 100a;
Asp, Ser, Thr, Leu, Gly or Tyr at amino acid position 100b;
Val, Leu, Phe, Gly, His or Ala at amino acid position 100c;
Leu, Phe, Ile or Tyr at amino acid position 100d;
Gly, Pro, Tyr, Gln, Ser or Phe at amino acid position 100e;
Tyr, Ala, Gly, Ser or Lys at amino acid position 100f;
Gly, Tyr, Phe or Val at amino acid position 100g (Kabat numbering).
Claim 10 encompasses a pharmaceutical composition comprising the antigen-binding molecule according to claim 1 and a pharmaceutically acceptable carrier.
The specification discloses antibodies that bind to both human CD3 epsilon and human CD137 obtained from dual scFv library with designed Light chain library, see p. 95, para. [0298].  The specification discloses evaluating IgG having obtained Fab domain to CD3 epsilon and human CD137 at same time, see p. 101.   The specification discloses inhibition of binding to human CD137-Fc by free CD3 epsilon peptide was observed in all tested antibodies, see Table 9, p. 102.  The specification teaches a trifunctional IgG antibody comprising a Fab that binds to just GPC3 on tumor cell and a dual binding Fab that binds to just human CD3 epsilon and human CD137, see Fig. 1, 33-34.  The Dual-Fab antibody H183:072 that binds to human CD3 epsilon and human CD137 comprises heavy chain SEQ ID NO: 30 and light chain SEQ ID NO: 51.  The dual-Fab antibody induces IL-2 from T cells, see Fig. Example 12, Table 20.   Neither anti-CD137(B), not anti-CD3 epsilon antibody (CE115) alone could result in induction of IL-2 from T cells.  
However, the terms “CD3” and “CD137” encompass CD3 and CD137 from other species such as dog, cat, mouse, rat, etc.  The specification does not teach antigen-binding molecule that bind to all CD3 and CD137.  
Regarding “third antigen different from CD3 and CD137”, the specification discloses just GPC3 from cancer cell. 
Regarding variable region binding to the undisclosed third antigen different from CD3 and CD137 such as any molecule specifically expressed in any cancer tissue, the specification does not teach the structure, e.g., amino acid sequence of the heavy and light chain variable region that correlate with binding to all undisclosed third antigen different from CD3 and CD137 or all molecule specifically expressed in any cancer tissue.   Likewise, the specification does not teach the structure, e.g., amino acid sequence of the heavy and light chain variable region that correlate with binding to all CD3 and all CD137 (4-1BB), at the same time or binding to the CD3 and CD137 expressed on a different cell, at the same time.  
Regarding claim 6, the specification does not teach the structure, e.g., amino acid sequence of the heavy and light chain variable region that correlate with the binding to extracellular domain of all CD3 epsilon comprising the amino acid sequence of SEQ ID NO: 91, or having agonist activity against all CD137 or induces CD3 activation of any T cell against any cell expressing the molecule of the third antigen but not induce CD3 activation of any T cell against a cell expressing any CD137 and/or does not induce cytokine release from PBMC in the absence of a cell expressing the molecule of the third antigen.  It is unpredictable which antigen-binding molecule has the functions as claimed.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al (J Mol Biol. 334(1): 103-118, 2003; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Furthermore, it is known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, may affect antigen-binding or effector function.
For example, Piche-Nicholas et al (MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Regarding Fc region having reduced binding activity against Fc gamma R (claim 5), the specification discloses substituting Alanine (Ala) for the amino acids at positions 234, 235 and 297 (EU numbering) to reduce the Fc gamma binding, see p. 142.
However, the specification does not teach which random substitution, deletion, addition or a combination thereof within the full-length Fc region is effective to reduce binding activity against all Fc gamma receptors, e.g., human FcγRI, FcγRIIa, FcγRIIb, FcγRIIIa, FcγRIIIb.  
Regarding claim 10, there are no in vivo working examples.  It is unpredictable which antigen-binding molecule is effective as a pharmaceutical composition for treating which disease.  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Lloyd et al, Edwards and Piche-Nicholas, the lack of specific guidance as to the structure of the genus of  antigen-binding molecule, and the absence of in vivo working examples, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  The scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims1-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Igawa (US20160280787, published Sept 29, 2016; PTO 892) in view of WO2016/076345 (published May 19, 2016, English equivalent, see US Patent No. 11,154,615, filed November 11, 2015; PTO 892). 
Regarding claim 1, Igawa teaches and claims antigen-binding molecule comprising: an antibody variable region that is capable of binding to two different antigens (first antigen and second antigen), but does not bind to these antigens at the same time; an antibody variable region binding to a third antigen different from these antigens, a pharmaceutical composition comprising the antigen-binding molecule, and a method for producing the antigen-binding molecule, see entire document, abstract, [0034], [0035], [0194], reference claims 1-17, in particular.  Examples of antigen-binding molecule comprises an antibody variable region that binds to human CD3 and human integrin but does not bind to these antigen at the same time, see Example 3, para. [0310] to  [0337].  Example of antigen-binding molecule comprises an antibody variable region that binds to human CD3 and human Toll-Like Receptor 2 (TLR2), but does not bind to these Antigens at same time, see Example 4.  In addition to those working examples, the specification discloses antigen-binding molecule comprising an variable region that binds to CD3 and CD137 (aka 4-1BB), see para. [0175].
Regarding claim 2, Igawa teaches the third antigen is a molecule specifically expressed in cancer tissue such as tumor cell-specific antigen and also includes an antigen expressed in association with the malignant alteration of cells as well as an abnormal sugar chain that appears on cell surface or a protein molecule during the malignant transformation of cells. Specific examples thereof include ALK receptor (pleiotrophin receptor), pleiotrophin, KS 1/4 pancreatic cancer antigen, ovary cancer antigen (CA125), prostatic acid phosphate, prostate-specific antigen (PSA), melanoma-associated antigen p97, melanoma antigen gp75, high-molecular-weight melanoma antigen (HMW-MAA), prostate-specific membrane antigen, carcinoembryonic antigen (CEA), etc., see para. [0177].
Regarding claim 3, Igawa teaches the antigen-binding molecule wherein the variable region that does not bind to the first antigen and the second antigen at the same time is a variable region that does not bind to the first antigen and the second antigen each expressed on a different cell, at the same time, see para. [0038].  Altered Immunoglobulin Variable (Fab) Region that Binds CD3 (First Antigen) and another Antigen (Second Antigen, e.g., CD137), but does not Bind to CD3 on T cell (First Antigen) and Another Antigen (Second Antigen, e.g., CD137) on different Cells, e.g., an antigen-presenting cell at same time, see Example 1, para. [0282], [0284].   
Regarding claim 4, Igawa teaches the antigen-binding molecule further comprising an antibody Fc region, see para. [0038], [0107] to [0109].
Regarding claim 5, Igawa teaches the Fc region having reduced binding activity against Fc.gamma.R as compared with the Fc region of a naturally occurring human IgG1 antibody, see para. [0038], [0118]. 
Regarding claim 6, Igawa teaches the antigen-binding molecule having reduced binding activity against Fc.gamma.R (e.g., does not induce cytokine release from peripheral blood monocyte or cytokine storm) as compared with the Fc region of a naturally occurring human IgG1 antibody is 
capable of circumventing the cross-linking between different cells resulting from the binding of a conventional multispecific antigen-binding molecule to antigens expressed on the different cells, which is considered to be responsible for adverse reactions when the multispecific antigen-binding molecule is used as a drug, see para. [0009], [0035], [0104], [0274].   This is because trifunctional antibodies, bind to CD3.epsilon. and Fc.gamma.R at the same time even in the absence of a cancer antigen and therefore cross-link CD3.epsilon.-expressing T cells to Fc.gamma.R-expressing cells even in a cancer cell-free environment to produce various cytokines in large amounts. Such cancer antigen-independent induction of production of various cytokines restricts the current administration of the trifunctional antibodies to an intraperitoneal route. The trifunctional antibodies are very difficult to administer systemically due to serious cytokine storm-like adverse reactions, see para. [0009].   When an IgG-type antibody binds to an antigen through its variable region (Fab), this antibody is also capable of binding to one molecule of Fc.gamma.R through its Fc region at the same time therewith. This causes the cross-linking between a cell expressing the antigen and a cell expressing Fc.gamma.R. Depending on the cell expressing the antigen, such cross-linking between the antigen and Fc.gamma.R may not be favorable, see para. [0274], [0275].  The cytotoxic activity can be measured using human Peripheral Blood Mononuclear Cell (aka PBMC), see para. [0302]. 
	Regarding claim 10, Igawa teaches a pharmaceutical composition comprising the reference antigen-binding molecule and a pharmaceutically acceptable carrier, see para. [0038], [0263], in particular. 
	Igawa does not teach the antigen-binding molecule comprising an amino acid sequence resulting from an alteration at least one or more position in a template sequence consisting of a heavy chain variable domain sequence described in SEQ ID NO: 92 and/or a light chain variable domain sequence described in SEQ ID NO: 93, wherein the one or more amino acids comprise at least one amino acid at least one of the one or more positions is selected from the following positions:
H chain: 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 99, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g (Kabat numbering); and
L chain: 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96 (Kabat numbering),
wherein the HVR-H3 of the altered heavy chain variable domain sequence comprises, at one or more of the following positions, one of the amino acids indicated for that position (all positions by Kabat numbering) at least one amino acid selected from:
Ala, Pro, Ser, Arg, His or Thr at amino acid position 98;
Ala, Ser, Thr, Gln, His or Leu at amino acid position 99;
Tyr, Ala, Ser, Pro or Phe at amino acid position 100;
Tyr, Val, Ser, Leu or Gly at amino acid position 100a;
Asp, Ser, Thr, Leu, Gly or Tyr at amino acid position 100b;
Val, Leu, Phe, Gly, His or Ala at amino acid position 100c;
Leu, Phe, Ile or Tyr at amino acid position 100d;
Gly, Pro, Tyr, Gln, Ser or Phe at amino acid position 100e;
Tyr, Ala, Gly, Ser or Lys at amino acid position 100f;
Gly, Tyr, Phe or Val at amino acid position 100g (Kabat numbering).
	However, the ‘615 patent teaches a method of screening a library comprising a plurality of antigen-binding polypeptide molecules that differ from each other in amino acid sequence, wherein each antigen-binding polypeptide molecule of the plurality comprises an antibody variable region that can bind to a first antigen and a second antigen, but not at the same time; one of the antigens is CD3; the other antigen is a molecule expressed on the surface of a naturally occurring immunocyte and is not CD3; the antibody variable regions of the plurality of antigen-binding polypeptide molecules differ from each other in amino acid sequence; each antibody variable region comprises a VH comprising the amino acid sequence of SEQ ID NO: 96 or an altered SEQ ID NO: 96, the alterations in SEQ ID NO: 96 being at one or more positions selected from Kabat numbering positions 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 99, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g; and each antibody variable region comprises a VL comprising the amino acid sequence of SEQ ID NO: 53 or an altered SEQ ID NO: 53, the alterations in SEQ ID NO: 53 being at one or more positions selected from Kabat numbering positions 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96.
	The ‘615 patent teaches the unmodified CD3 heavy chain (template) comprising the amino acid sequence of SEQ ID NO: 52 as shown below:
QVQLVESGGGVVQPGRSLRLSCAASGFTFSNAWMHWVRQAPGKGLEWVAQIKAKSNNYATYYAESVKGRFTISRDDSKNSLYLQMNSLKTEDTAVYYCRYVHYGAYYGVDAWGQGTTVTVSS

    PNG
    media_image1.png
    233
    707
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    267
    560
    media_image2.png
    Greyscale

Ans light chain comprises the amino acid sequence of SEQ ID NO: 53 shown below:
DIVMTQSPLSLPVTPGEPASISCRSSQSLVHSNRNTYLHWYQQKPGQAPRLLIYKVSNRFSGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCGQGTQVPYTFGQGTKLEIK

The ‘615 patent teaches heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 96, which is identical to the claimed heavy chain variable domain sequence describe in SEQ ID NO: 92, see sequence alignment below,
US-15-525-603A-96

  Query Match             100.0%;  Score 685;  DB 4;  Length 128;
  Best Local Similarity   100.0%;  
  Matches  128;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGLVQPGRSLRLSCAASGFTFSNAWMHWVRQAPGKGLEWVAQIKDKSNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGLVQPGRSLRLSCAASGFTFSNAWMHWVRQAPGKGLEWVAQIKDKSNNYAT 60

Qy         61 YYAESVKGRFTISRDDSKNSIYLQMNSLKTEDTAVYYCRYVHYGAGGSGGSYYGVDAWGQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYAESVKGRFTISRDDSKNSIYLQMNSLKTEDTAVYYCRYVHYGAGGSGGSYYGVDAWGQ 120

Qy        121 GTTVTVSS 128
              ||||||||
Db        121 GTTVTVSS 128


  And altered sequence thereof such as SEQ ID NO: 138 in Table 4 at col. 85, bottom, Table 5 at col. 89, CDR3, in particular.  The alterations sequence being at one or more positions selected from Kabat numbering positions 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 99, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g see entire document (see issued claim 1, in particular).  The reference heavy chain CDR 3 (HVR-H3) comprises at least one substitution, e.g., Gly (G) before substitution at position 98 is substituted for Ala (G98A), Y100A, G100bD, Kabat numbering, see col. 85, Table 4, col. 89, CDR3 G98A or H or R), in particular.  The term “or” does not require variable region of the light chain.  The term “at least one” encompasses one or more residues.  
The ‘615 patent further teaches each antibody variable region comprises a VL comprising the amino acid sequence of SEQ ID NO: 53, and the alterations in SEQ ID NO: 53 being at one or more positions selected from Kabat numbering positions 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96, see entire document, issued claim 1, in particular. 
Igawa teaches screening dual Fab library to obtain antibody that binds to CD3 and second antigen of interest such as TNFRSF9 (4-1 BB CD137/ILA), see col. 37, line 44, in particular. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Igawa and the ‘615 patent by substituting the VH and VL regions that binds to human CD3 and human integrin but does not bind to these antigen at the same time of Igawa for the VH and VL regions that binds to human CD3 and human CD137 (4-1BB) but does not bind to these antigen at the same time obtained from screening the dual Fab library of the ‘615 patent to arrive at the claimed invention with a reasonable expectation success, i.e., an antigen-binding molecule comprising an antibody variable region that is capable of binding to human CD3 and human CD137, but does not bind to CD3 and CD137 at the same time and a variable region binding to a third antigen such as tumor specific antigen (different from CD3 and CD137).  
One of ordinary skill in the art would have been motivated to do so because Igawa teaches the trifunctional antibody is capable of circumventing adverse reactions, e.g., cytokine storm as a result of the cross-linking between CD3.epsilon.-expressing T cells and Fc.gamma.R-expressing cells even in a cancer cell-free environment, see para. [0009], [0035], [0104], [0274].    
The person of ordinary skill would have had a reasonable expectation of success in screening dual Fab library of the ‘615 patent to obtain variable region sequences that bind to human CD3 and human CD137 because the ‘615 patent has successfully obtained (selected) an antigen-binding molecule having binding activity against two antigens (first antigen, second antigen), but does not bind to these two antigens at the same time, see col. 5, in particular. The library consisting essentially of a plurality of antigen binding molecules differing in sequence from each other, wherein an antigen-binding region is an antibody variable region that is capable binding to a first antigen, e.g., CD3 and a second antigen of interest, e.g., CD137, which different from the first antigen, see col. 6, see col. 37, line 44, in particular. 
“The substitution of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644